UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1431


NADER MODANLO,

                    Claimant - Appellant,

             v.

CHERYL E. ROSE,

                    Trustee - Appellee,

             and

FINAL ANALYSIS, INCORPORATED,

                    Debtor.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-02544-PWG)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nader Modanlo, Appellant Pro Se. James Martin Hoffman, OFFIT KURMAN, PA,
Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nader Modanlo appeals from the district court’s orders: (1) dismissing his appeal

from the bankruptcy court’s order approving a final application for attorney’s fees, and (2)

denying Modanlo’s Fed. R. Civ. P. 59(e) motion to alter or amend the judgment. We have

reviewed the record included on appeal and the parties’ briefs, and we find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Modanlo v. Rose,

No. 8:17-cv-02544-PWG (D. Md. July 2, 2018; Mar. 20, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2